 1   Mark C. Choate, AK #8011070
     CHOATE LAW FIRM LLC
 2   424 N. Franklin Street
     Juneau, Alaska 99801
 3   Telephone: (907) 586-4490
     Facsimile: (888) 856-3894
 4   Email: lawyers@choatelawfirm.com
 5   Attorneys for Plaintiffs
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF ALASKA
 8

 9
     HEATHER MALIN AND MARIYA                            Case No.
10   MCNEESE,
11                  Plaintiffs,
                                                         COMPLAINT FOR BREACH OF
12   v.                                                  CONTRACT AND BAD FAITH
13   OSPREY UNDERWRITING AGENCY
     LIMITED, AND ITS CERTAIN
14   UNDERWRITERS, a foreign unincorporated              JURY TRIAL REQUESTED
     entity and/or corporation, and,
15   CERTAIN UNDERWRITERS AT LLOYD’S,
     a foreign unincorporated
16   entity and/or corporation, and, WELLS
     FARGO INSURANCE SERVICES USA,
17   INC.,
18                  Defendants.
19
             Plaintiffs Heather Malin and Mariya McNeese, by and through their counsel Choate Law
20
     Firm, LLC, allege against the above-named Defendants as follows:
21

22                                  I.      IDENTITY OF PARTIES

23           1.1    Plaintiff Heather Malin is a resident of Alaska, and was at all relevant times to this

24   complaint, a Jones Act Seaman in the employment of Jason Koontz, Vincent Goddard and F/V

25   American Beauty, LLC, and in the services of the F/V AMERICAN BEAUTY in Prince William

26   Sound, Alaska, which is the named assured under the policies of insurance described herein.

27
     COMPLAINT                                                             CHOATE LAW FIRM LLC
28   Page 1 of 8                                                           424 N. Franklin Street
                                                                           Juneau, AK 99810
                                                                           (907) 586-4490
          Case 3:20-cv-00119-JWS Document 2 Filed 05/26/20 Page 1 of 8
 1             1.2   Plaintiff Mariya McNeese is a resident of Washington, and was at all relevant

 2   times to this complaint, a Jones Act Seaman in the employment of Jason Koontz, Vincent Goddard

 3   and F/V American Beauty, LLC, and in the services of the F/V AMERICAN BEAUTY in Prince

 4   William Sound, Alaska, which is the named assured under the policies of insurance described

 5   herein.

 6             1.3   Defendant Osprey Underwriting Agency Limited and its Certain Underwriters

 7   (“Osprey”) was at all relevant times a foreign insurer authorized to do business, and doing

 8   business, in Kenai Peninsula Borough, Alaska. At all times material hereto, Osprey insured F/V

 9   American Beauty, LLC and its vessel, the F/V AMERICAN BEAUTY, under a policy of

10   insurance issued for the term August 1, 2015 to August 1, 2016 and bearing Policy Number

11   M15PP06650-02.

12             1.4   At all times material hereto, the insurance policy issued by Osprey included

13   Protection and Indemnity coverage for Jason Koontz, Vincent Goddard, and F/V American

14   Beauty, LLC and its vessel, the F/V AMERICAN BEAUTY. It is the primary coverage insuring

15   the injuries sustained by Plaintiffs Heather Malin and Mariya McNeese as members of the crew

16   of the F/V AMERICAN BEAUTY and in the underlying civil action described below.

17             1.5   Defendant Certain Underwriters at Lloyd’s is, upon information and belief, an

18   unincorporated insurance association based in London, England. At all times material hereto, the

19   Certain Underwriters at Lloyd’s underwrote the coverage for F/V American Beauty, LLC and its
20   vessel, the F/V AMERICAN BEAUTY.

21             1.6   The subscribers to the policy issued by the Certain Underwriters at Lloyd’s are

22   syndicates.

23             1.7   Each syndicate which subscribed to the policy issued by the Certain Underwriters

24   at Lloyd’s was and is, upon information and belief, an unincorporated association or other form

25   of partnership and/or joint venture of member investors, consisting of numerous natural persons

26   and possibly other legal entities (hereinafter jointly referred to as “Names”).
27
     COMPLAINT                                                             CHOATE LAW FIRM LLC
28   Page 2 of 8                                                           424 N. Franklin Street
                                                                           Juneau, AK 99810
                                                                           (907) 586-4490
        Case 3:20-cv-00119-JWS Document 2 Filed 05/26/20 Page 2 of 8
 1           1.8     The Names through their respective syndicates, acting by their managing agents

 2   or active underwriters or both, were and are in the business of underwriting insurance risks and

 3   participating in insurance policies on risks throughout the world, including risks which are

 4   resident in the State of Alaska.

 5           1.9     Names are identified by the number assigned to the various and several Lloyd’s

 6   syndicates, whose respective proportions of the total liability for the insured loss are:

 7

 8            SYNDICATE                   SYNDICATE NUMBER                       SIGNED LINES
 9                  SJC                              2003                             52.50%
10                  LIB                              4472                             17.50%
11                  AUW                               609                              7.50%
12                  BRT                              2987                              7.50%
13                  TAL                              1183                              5.00%
14                  AUL                              1274                              5.00%
15                  AMA                              1200                              5.00%
16

17           1.10    The insurance coverage provided by the Certain Underwriters at Lloyd’s included
18   Protection and Indemnity coverage for Jason Koontz, Vincent Goddard, and F/V American
19   Beauty, LLC and its vessel, the F/V AMERICAN BEAUTY. This coverage insured the injuries
20   sustained by Plaintiffs Heather Malin and Mariya McNeese as members of the crew of the F/V
21   AMERICAN BEAUTY and in the underlying civil action described below.
22           1.11    In addition, and under the policy issued by Osprey and the Certain Underwriters
23   at Lloyd’s, it is provided that:
24
             It is agreed that in the event of the failure of the Underwriters severally subscribing
25           this Insurance (the Underwriters) to pay any amount claimed to be due hereunder,
             the Underwriters, at the request of the Assured, will submit to the jurisdiction of a
26           court of competent jurisdiction within the United States of America.
27
     COMPLAINT                                                              CHOATE LAW FIRM LLC
28   Page 3 of 8                                                            424 N. Franklin Street
                                                                            Juneau, AK 99810
                                                                            (907) 586-4490
        Case 3:20-cv-00119-JWS Document 2 Filed 05/26/20 Page 3 of 8
 1
             1.12   Such request is hereby made to Osprey and the Certain Underwriters at Lloyd’s.
 2
             1.13   Defendant Wells Fargo Insurance Services USA, Inc. (“Wells Fargo”), is, upon
 3
     information and belief, a New York corporation, with a principal place of business at Valhalla,
 4
     New York. At all times material hereto, Wells Fargo was and now is the insurance broker for the
 5
     F/V AMERICAN BEAUTY, which is established in Kenai Peninsula Borough, Alaska.
 6
             1.14   At all times material hereto the above identified Defendants did business within
 7
     this judicial district, which specifically included brokering and/or issuing insurance policies to
 8
     the insured F/V American Beauty, LLC and its vessel, the F/V AMERICAN BEAUTY, a limited
 9
     liability company and vessel established in Kenai Peninsula Borough, Alaska.
10

11                                II.     JURISDICTION AND VENUE

12           2.1    This Honorable Court has jurisdiction to hear this cause of action pursuant to

13   Diversity of Citizenship pursuant to 28 U.S.C. § 1332, its maritime jurisdiction pursuant to 28

14   U.S.C. §1333, and this Honorable Court’s pendent jurisdiction. The amount in controversy herein,

15   exclusive of interest and costs, exceeds $750,000.00 and is sufficient for the jurisdiction of this

16   Honorable Court pursuant to 28 U.S.C. § 1332.

17           2.2    Venue is proper in the United States District Court for the District of Alaska.

18                                 III.    THE INSURANCE POLICY
19           3.1     On or about August 1, 2015, the Defendant Wells Fargo placed Protection &
20   Indemnity insurance coverage for, inter alia, F/V American Beauty, LLC and its vessel, the F/V
21   AMERICAN BEAUTY, in a total coverage amount of $1,000,000.00.
22           3.2    The Protection & Indemnity pertinent coverage provides as follows:
23
             The Assurer hereby undertakes to make good to the Assured or the Assured’s
24           executors, administrators and/or successors, all such loss and/or damage and/or
             expense as the Assured shall as owners of the vessel named herein have become
25           liable to pay and shall pay on account of the liabilities, risks, events and/or
26           happenings herein set forth: 1. Liability for loss of life of, or personal injury to, or
             illness of, any person[.]
27
     COMPLAINT                                                              CHOATE LAW FIRM LLC
28   Page 4 of 8                                                            424 N. Franklin Street
                                                                            Juneau, AK 99810
                                                                            (907) 586-4490
        Case 3:20-cv-00119-JWS Document 2 Filed 05/26/20 Page 4 of 8
 1           3.3    Osprey provided the primary Protection & Indemnity coverage for F/V American

 2   Beauty, LLC and its vessel, the F/V AMERICAN BEAUTY under Policy Number M15PP06650-

 3   02 in the amount of $1,000,000.00. A copy of the Osprey policy is attached hereto as Exhibit “1”

 4   to this Complaint and incorporated herein.

 5           3.4    The coverage provided by Osprey was underwritten 100% by Certain

 6   Underwriters at Lloyd’s and subscribed to by the Names under the same policy number.

 7
                              IV.     THE UNDERLYING LITIGATION
 8
             4.1    Plaintiffs Heather Malin and Mariya McNeese were members of the crew of the
 9
     F/V AMERICAN BEAUTY on August 6, 2015. The F/V AMERICAN BEAUTY was, and now
10
     is, owned and operated by F/V American Beauty, LLC.
11
             4.2    Plaintiffs Heather Malin and Mariya McNeese sustained personal injuries,
12
     including injuries to their physical bodies and post-traumatic stress disorder, onboard the F/V
13
     AMERICAN BEAUTY on August 6, 2015 while the vessel was fishing in the navigable waters
14
     of Prince William Sound, Alaska.
15
             4.3    Plaintiffs Heather Malin and Mariya McNeese commenced a civil action in the
16
     United States District Court for the District of Alaska on October 4, 2016 entitled “Heather Malin
17
     and Mariya McNeese v. Jason Koontz, Vincent Goddard, and F/V American Beauty, LLC, Case
18
     3:16-cv-00232-TMB”, alleging a cause of action for Jones Act, 46 U.S.C. § 30104, negligence
19
     and intentional tortious acts, and General Maritime Law for payment of maintenance and cure
20
     benefits. A copy of the Complaint is attached hereto as Exhibit “1” and incorporated herein.
21
             4.4    Despite notice of the underlying action, Defendants Osprey and Certain
22
     Underwriters at Lloyd’s refused to defend the action and/or indemnify F/V American Beauty,
23
     LLC for the claims.
24
             4.5    The civil action was resolved by a settlement agreement on August 6, 2018, by
25
     and among Plaintiffs Heather Malin and Mariya McNeese and Defendants Jason Koontz, Vincent
26
     Goddard, and F/V American Beauty, LLC. On September 6, 2018, the parties submitted a
27
     COMPLAINT                                                           CHOATE LAW FIRM LLC
28   Page 5 of 8                                                         424 N. Franklin Street
                                                                         Juneau, AK 99810
                                                                         (907) 586-4490
        Case 3:20-cv-00119-JWS Document 2 Filed 05/26/20 Page 5 of 8
 1   Stipulation for Entry of Judgment Against F/V American Beauty, LLC and Dismissal of Jason

 2   Koontz and Vincent Goddard. That same settlement agreement provided that F/V American

 3   Beauty LLC, Vincent Goddard and Jason Koontz assigned to plaintiffs “any and all claims they

 4   may have against Lloyds of London Underwriters through Osprey, Policy #M15PP06650-02,

 5   Osprey Underwriting Agency limited and Wells Fargo Insurance Services USA, Inc., including

 6   claims for attorneys’ fees and costs incurred to date in defending this matter.” A copy of the

 7   Settlement Agreement is attached hereto as Exhibit “2” and incorporated herein.

 8           4.6    On September 14, 2018 the Judgment entered in favor of Heather Malin and

 9   against F/V American Beauty LLC in the amount of $375,000.00, and in favor of Mariya

10   McNeese and against F/V American Beauty LLC in the amount of $375,000.00. A copy of the

11   Judgment is attached hereto as Exhibit “3” and incorporated herein.

12           4.7    Moreover, Defendants Jason Koontz, Vincent Goddard, and F/V American

13   Beauty, LLC assigned to Plaintiffs Heather Malin and Mariya McNeese any and all claims they

14   may have against Defendants Osprey, Certain Underwriters of Lloyd’s, Policy #M15PP06650-

15   02, and Wells Fargo, including claims for attorneys’ fees and costs incurred to date in defending

16   the matter.

17
                                      V.     CAUSES OF ACTION
18
                                                 COUNT I
19
             (Breach of Contract by Osprey, Certain Underwriters at Lloyd’s and Wells Fargo)
20
             5.1    Plaintiffs incorporate all of their foregoing allegations by reference.
21
             5.2    The insured, F/V American Beauty, LLC, and Plaintiffs, as assignees of F/V
22
     American Beauty, LLC, have complied with all preconditions to the contract of insurance issued
23
     by Osprey and Certain Underwriters at Lloyd’s.
24

25

26
27
     COMPLAINT                                                             CHOATE LAW FIRM LLC
28   Page 6 of 8                                                           424 N. Franklin Street
                                                                           Juneau, AK 99810
                                                                           (907) 586-4490
        Case 3:20-cv-00119-JWS Document 2 Filed 05/26/20 Page 6 of 8
 1           5.3      By wrongfully failing to defend and indemnify the underlying civil action, even

 2   though demand was duly tendered and rejected, Osprey, Certain Underwriters at Lloyd’s and

 3   Wells Fargo breached their contract(s) of insurance.

 4           5.4      As a result of Osprey, Certain Underwriters at Lloyd’s, and/or Wells Fargo’s

 5   failure to defend and indemnify the underlying civil action within the policy limits, Plaintiffs

 6   sustained damages at a level not less than $750,000.00.

 7           5.5      WHEREFORE, Plaintiffs pray that this Honorable Court enter Judgment in

 8   Plaintiffs’ favor against Defendants Osprey, Certain Underwriters at Lloyd’s and the subscribing

 9   Names, and Wells Fargo, jointly and severally, for compensatory damages, costs, interest, and

10   reasonable attorney fees.

11
                                                  COUNT II
12                 (Bad Faith by Osprey, Certain Underwriters at Lloyd’s and Wells Fargo)
13
             5.6      Plaintiffs incorporate all of their foregoing allegations by reference.
14
             5.7      The policy of insurance issued by Defendants Osprey, Certain Underwriters at
15
     Lloyd’s and Wells Fargo imposed a duty on the insurers to act in good faith in representing and
16
     protecting the insured with respect to any claim or litigation, including an obligation of settlement
17
     of any such claim or litigation for a sum equal to or within the policy limit when it was reasonable
18
     to do so and such opportunity was presented to the insurers.
19
             5.8      The conduct of Defendants Osprey, Certain Underwriters at Lloyd’s and Wells
20
     Fargo in refusing to defend or to contribute to the settlement of the claims on F/V American
21
     Beauty, LLC’s behalf constitutes bad faith, there being no reasonable basis for denying a claim
22
     which clearly sets forth a claim for personal injury caused by an insured vessel during the covered
23
     policy years.
24
             5.9      Moreover, the conduct of Defendants Osprey, Certain Underwriters at Lloyd’s and
25
     Wells Fargo in refusing to pay the claim made by Plaintiffs Heather Malin and Mariya McNeese
26
     on the judgment in the underlying litigation constitutes bad faith, there being no reasonable basis
27
     COMPLAINT                                                               CHOATE LAW FIRM LLC
28   Page 7 of 8                                                             424 N. Franklin Street
                                                                             Juneau, AK 99810
                                                                             (907) 586-4490
        Case 3:20-cv-00119-JWS Document 2 Filed 05/26/20 Page 7 of 8
 1   for denying a claim which clearly sets forth a claim for personal injury caused by an insured vessel

 2   during the covered policy years.

 3           5.10   The wrongful and deliberate conduct of Defendants Osprey, Certain Underwriters

 4   at Lloyd’s and Wells Fargo has forced F/V American Beauty, LLC to expend funds in defending

 5   the underlying action and forced Plaintiffs Heather Malin and Mariya McNeese, as assignees of

 6   F/V American Beauty, LLC, to expend funds in pursuing this action.

 7           5.11   Plaintiffs Heather Malin and Mariya McNeese are entitled to recover punitive and

 8   exemplary damages from of Defendants Osprey, Certain Underwriters at Lloyd’s and Wells

 9   Fargo, in order to deter similar conduct from other underwriters in the future.

10           5.12   WHEREFORE, Plaintiffs pray that this Honorable Court enter Judgment in

11   Plaintiffs’ favor against Osprey, Certain Underwriters at Lloyd’s and its subscribing Names, and

12   Wells Fargo, jointly and severally, for compensatory damages, punitive damages, costs, interest,

13   and reasonable attorney fees.

14
                                     VI.     PRAYER FOR RELIEF
15
             WHEREFORE, Plaintiffs prays judgment against Defendants, and each of them, as
16
     follows:
17
             1.     For compensatory damages according to proof at trial;
18
             2.     For punitive damages according to proof;
19
             4.     For allowable attorney’s fees and costs; and
20
             5.     For such other and further relief as the court may deem just and proper.
21
     Dated: May 26, 2020
22

23
                                                   By: s/Mark Choate
24                                                     Mark C. Choate, AK #8011070
                                                       Attorney for Plaintiffs
25

26
27
     COMPLAINT                                                            CHOATE LAW FIRM LLC
28   Page 8 of 8                                                          424 N. Franklin Street
                                                                          Juneau, AK 99810
                                                                          (907) 586-4490
        Case 3:20-cv-00119-JWS Document 2 Filed 05/26/20 Page 8 of 8
